Citation Nr: 1761094	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  16-13 643	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

As discussed in the body of this decision, the Veteran has withdrawn his claim     for service connection for a back disability, while contending that he is instead claiming entitlement to nonservice-connected disability benefits for his back. As   the Veteran appears to be attempting to claim nonservice-connected pension benefits, such matter is REFERRED to the RO for appropriate development and action.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1961 to August 1965.

2.  In a March 2016 submission, prior to the promulgation of a decision in the appeal, VA, and thus the Board, received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In his signed December 2014 notice of disagreement the Veteran informed that he was requested "non[-]service disability for my back." (emphasis in original)  The Veteran reiterated this in his March 2016 VA Form 9, and therein explained that there were not service treatment records pertinent to his back claim because he     did not receive treatment for his back in service. Thus, the Veteran clarified that    he is not pursuing an appeal of the denial of service connection for a back disability.  As there is no allegation of error of fact or law for appellate consideration as to the service connection claim, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


